Exhibit 10.2

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into as of      , 20     , by and between New Horizons
Worldwide, Inc., a Delaware corporation (the “Company”), and      (the
“Optionee”).

WITNESSETH:

WHEREAS, the Company maintains the New Horizons Worldwide, Inc. Omnibus Equity
Plan (the “Plan”) for the benefit of eligible participants therein; and

WHEREAS, the Committee is currently charged with administering the Plan; and

WHEREAS, the Committee has determined that the Optionee, as a person eligible to
receive awards under the Plan, should be granted nonqualified stock options to
acquire Shares under the Plan upon the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, the Company and the Optionee hereby agree as follows:

1. Definitions.

(a) The following terms shall have the meanings set forth below whenever used in
this instrument:

(i) The word “Act” shall mean the federal Securities Act of 1933, as amended.

(ii) The word “Agreement” shall mean this instrument as originally executed and
as it may later be amended.

(iii) The word “Company” shall mean New Horizons Worldwide, Inc., a Delaware
corporation, and any successor thereto which shall maintain the Plan.

(iv) The word “Disability” or “Disabled” shall mean the Optionee’s inability,
due to a mental or physical condition, to perform services for the Company
and/or an Affiliate substantially consistent with past practice, as determined
by the Committee pursuant to written certification of such condition from a
physician acceptable to the Committee.

(v) The word “Employee” shall mean any person who is an employee of either the
Company or any Affiliate.

(vi) The words “Fair Market Value” means, in respect of a Share, its fair market
value as determined in the reasonable judgment of the Committee at any time.

(vii) The word “Option” shall mean the right and option to purchase Shares
pursuant to the terms of this Agreement.

(viii) The words “Option Exercise Date” shall mean the date the Optionee
exercises the Option by performing the acts described in Section 7 hereof.

(ix) The word “Optionee” shall mean the person to whom the Option has been
granted pursuant to this Agreement.

(x) The words “Personal Representative” shall mean, following the Optionee’s
death, the person who shall have acquired, by will or by the laws of descent and
distribution, the right to exercise the Option.

(xi) The word “Plan” shall mean the New Horizons Worldwide, Inc. Omnibus Equity
Plan, as it was originally adopted and as it may later be amended.

(xii) The word “Spread” shall mean, as of the Option Exercise Dare, an amount
equal to the excess, if any, of the Fair Market Value of a Share in respect of
which the Option is exercised over the Option Exercise Price.

(xiii) The word “Transferee” shall mean the person or entity to whom rights to
acquire Shares pursuant to the exercise of the Option shall have been
transferred pursuant to Section 11 hereof.

(b) The following terms when used in the Agreement shall have the meanings given
them in the Plan: “Affiliate;” “Board;” “Change in Control;” “Code;”
“Committee;” “Consent;” “Family Members;” “Option Exercise Price;” “Shares.”

2. Grant of Nonqualified Option. Effective as of the date of this Agreement, the
Company grants to the Optionee, upon the terms and conditions set forth
hereinafter, the right and option to purchase all or any lesser whole number of
an aggregate of      Shares at an Option Exercise Price of $    per Share. The
Option shall for all purposes be a nonqualified stock option subject to the
federal income tax treatment described in Section 1.83-7 of the Federal Income
Tax Regulations. Both the Company and the Optionee shall, on their respective
federal income tax returns, report any transaction relating to the Option in a
manner consistent with the preceding sentence.

3. Term of Option. Except as otherwise provided herein, the term of the Option
shall be for a period of ten (10) years from the date hereof, and the Option
shall expire at the close of regular business hours at the Company’s principal
executive office (currently located at 1900 S. State College Blvd., Suite 650,
Anaheim, California 92806) on the last day of the term of the Option, or, if
earlier, on the applicable expiration date provided for in Sections 5, 6 and 7
hereof.

4. Exercise Dates. Except as otherwise provided herein, the Optionee shall be
entitled to exercise the Option with respect to the number of Shares indicated
below on or after the date indicated opposite such number below:

         
Initial and Additional
Number of Shares with
Respect to Which the
Option May be Exercised
  Total Shares with
Respect to Which
the Option May
be Exercised  
Date Beginning
on Which Option
May be Exercised
 
       

Except as provided in Sections 5 and 6 hereof, the Option may not be exercised
at any time unless the Optionee shall be an Employee at such time.

5. Termination of Employment, Etc. So long as the Optionee shall continue to be
an Employee, the Option shall not be affected by (a) any temporary leave of
absence approved in writing by the Company or an Affiliate, or (b) any change of
duties or position (including transfer to or from an Affiliate). If the Optionee
ceases to be an Employee for any reason other than death or Disability, the
Option may be exercised only to the extent of the purchase rights, if any,
which, pursuant to Section 4 hereof, existed as of the date the Optionee ceases
to be an Employee and which have not theretofore been exercised; provided,
however, that the Committee may in its absolute discretion determine (but shall
not be under any obligation to determine) that such purchase rights shall be
deemed to include additional Shares which are subject to the Option. Except as
provided in Section 6 below, upon an Optionee’s ceasing to be an Employee, such
purchase rights shall in any event terminate upon the earlier of either
(a) three (3) months after the date the Optionee ceased to be an Employee (one
(1) year after the date the Optionee ceased to be an Employee if the Optionee
dies or becomes Disabled within three (3) months after ceasing to be an
Employee), or (b) the last day of the term of the Option. Notwithstanding the
preceding provisions of this Section 5, unless the Committee shall otherwise
determine, upon (a) the Optionee’s ceasing to be an Employee by reason of an
involuntary termination of such status for good cause, as determined by the
Committee, or (b) the Optionee’s voluntary termination with the intention of
rendering services to a competitor of the Company or any Affiliate or otherwise
entering into competition with the Company or any Affiliate directly or
indirectly, or (c) the commission by the Optionee of a material breach of his
obligations under any agreement with the Company or any Affiliate, the
Optionee’s right to purchase Shares pursuant to the exercise of the Option shall
terminate.

6. Optionee’s Death or Disability. If, while the Optionee is an Employee, the
Optionee dies or becomes Disabled, the Optionee or the Optionee’s Personal
Representative may immediately exercise the Option with respect to all of the
Shares subject to the Option regardless of whether the Optionee had the right
under Section 4 hereof to exercise the Option at the time of his death or
Disability. The Option shall in any event terminate upon the earlier of either
(a) the first anniversary of the date the Optionee ceased to be an Employee; or
(b) the last day of the term of the Option.

7. Change in Control. Notwithstanding the provisions of Section 4 hereof, in
connection with a Change in Control, the Optionee shall have the immediate and
nonforfeitable right to exercise the Option with respect to all Shares covered
by the Option. The Optionee shall be entitled to exercise the Option as provided
in the immediately preceding sentence regardless of whether the surviving
corporation in any merger or consolidation shall adopt and maintain the Plan. In
the event the Option becomes exercisable pursuant to this Section 7, the Company
shall notify the Optionee of his right to exercise the Option. Upon a Change in
Control described in Section 1.6(b)(iii) of the Plan, the Option, to the extent
not exercised, shall terminate unless the surviving corporation assumes the
Option. In the event of a Change in Control described in Section 1.6(b)(iv) of
the Plan, the Option, to the extent not exercised, shall terminate upon
consummation of the Change in Control.

8. Adjustment Upon Changes in Capitalization. The number of Shares which may be
purchased upon exercise of an Option and the Option Exercise Price shall be
appropriately adjusted as the Committee may determine for any change after the
date of the Agreement in the number of issued Shares resulting from the
subdivision or combination of Shares or other capital adjustments, or the
payment of a stock dividend, or other change in the Shares effected without
receipt of consideration by the Company; provided, that any fractional Shares
resulting from any such adjustment shall be eliminated. Adjustments under this
Section 8 shall be made by the Committee, whose determination as to the
adjustments to be made, and the extent thereof, shall be final, binding and
conclusive.

9. Exercise of Option. The Option may be exercised by delivering to the
Chairman, Vice Chairman, President or Chief Financial Officer of the Company at
the then principal office address of the recipient officer, a completed Notice
of Exercise of Option (obtainable from the Chief Financial Officer of the
Company) setting forth the number of Shares with respect to which the Option is
being exercised. Such Notice shall be accompanied by payment in full for the
Shares, unless other arrangements satisfactory to the Committee for prompt
payment of such amount are made. Payment of the Option Exercise Price may be
made in any manner permitted by the Plan, subject to the consent of the
Committee as applicable. With the consent of the Committee, the Optionee may
effect a cashless exercise of the Option as described in the Plan. With the
consent of the Committee in its sole discretion, payment for Shares acquired
upon exercise of the Option may be made by delivery to the Company of an
assignment of a sufficient amount of the proceeds from the sale of Shares
acquired upon exercise of the Option to pay for all or some of the Shares
acquired upon exercise of the Option and an authorization to the broker or
selling agent to pay that amount to the Company, which sale shall be made at the
Optionee’s direction on the Option Exercise Date; provided, that the Committee
may require the Optionee to furnish an opinion of counsel acceptable to the
Committee to the effect that such delivery would not result in the Optionee
incurring any liability under Section 16 of the Act and does not require any
Consent.

10. Issuance of Share Certificates. Subject to the last sentence of this
Section 10, upon receipt by the Company prior to expiration of the Option of a
duly completed Notice of Exercise of Option accompanied by payment for the
Shares being purchased pursuant to such Notice (and, with respect to any Option
exercised pursuant to Section 11 hereof by someone other than the Optionee,
accompanied in addition by proof satisfactory to the Committee of the right of
such person to exercise the Option), the Company shall deliver to the Optionee,
within thirty (30) days of such receipt, a certificate for the number of Shares
so purchased. The Optionee shall not have any of the rights of a stockholder
with respect to the Shares which are subject to the Option unless and until a
certificate representing such Shares is issued to the Optionee. The Company
shall not be required to issue any certificates for Shares upon the exercise of
the Option prior to (i) obtaining any Consents which the Committee shall, in its
sole discretion, determine to be necessary or advisable, or (ii) the
determination by the Committee, in its sole discretion, that no Consents need be
obtained.

11. Successors in Interest, Etc. This Agreement shall be binding upon and inure
to the benefit of any successor of the Company and the heirs, estate, and
Personal Representative of the Optionee. A deceased Optionee’s Personal
Representative shall act in the place and stead of the deceased Optionee with
respect to exercising an Option or taking any other action pursuant to this
Agreement. The Option shall not be transferable other than by will or the laws
of descent and distribution, and the Option may be exercised during the lifetime
of the Optionee only by the Optionee; provided, that a guardian or other legal
representative who has been duly appointed for such Optionee may exercise the
Option on behalf of the Optionee. Notwithstanding the preceding sentence, with
the consent of the Committee in its sole discretion, the Optionee may transfer
the rights under the Option in respect of some or all of the Shares which are
subject to the Option to a Family Member or a trust for the exclusive benefit of
the Optionee and/or Family Members, or a partnership or other entity affiliated
with the Optionee that may be approved by the Committee. All terms and
conditions of any Option, including provisions relating to the termination of
the Optionee’s employment with the Company and its Affiliates, shall continue to
apply following a transfer made in accordance with this Section 11 and the
Transferee shall have no greater right to exercise the Option than the Optionee
would have in the absence of the transfer. The Option may be exercised by the
Transferee only in accordance with the terms of this Agreement and the
Transferee’s exercise of the Option shall be subject to the Transferee and/or
the Optionee satisfying all of the conditions relating to the exercise of the
Option including, without limitation, provisions concerning payment of the
Option Exercise Price and tax withholding.

12. Provisions of Plan Control. This Agreement is subject to all of the terms,
conditions, and provisions of the Plan and to such rules, regulations, and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. In the event and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions, and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.

13. No Liability Upon Distribution of Shares. The liability of the Company under
this Agreement and any distribution of Shares made hereunder is limited to the
obligations set forth herein with respect to such distribution and no term or
provision of this Agreement shall be construed to impose any liability on the
Company or the Committee in favor of any person with respect to any loss, cost
or expense which the person may incur in connection with or arising out of any
transaction in connection with this Agreement.

14. No Right to Be Employed, Etc. Nothing in this Agreement shall confer upon
the Optionee any right to continue as an Employee, or to serve as a member of
the Board, or to interfere with or limit either the right of the Company or an
Affiliate to terminate his employment at any time or the right of the
stockholders of the Company to remove him as a member of the Board for any
reason or with no reason.

15. Resale Limitations. The Optionee acknowledges and agrees that (a) the Shares
he may acquire upon exercise of the Option may not be transferred unless they
become registered under the Act or unless the holder thereof establishes to the
satisfaction of the Company that an exemption from such registration is
available, (b) the Company will have no obligation to provide any such
registration or take such steps as are necessary to permit sale of such Shares
without registration pursuant to Rule 144 under the Act or otherwise, (c) at
such time as such Shares may be disposed of in routine sales without
registration in reliance on Rule 144 under the Act, such disposition may be made
only in limited amounts in accordance with all of the terms and conditions of
Rule 144 and (d) if the Rule 144 exemption is not available, compliance with
some other exemption from registration will be required.

16. Withholding Taxes.

(a) Whenever Shares are to be delivered pursuant to the exercise of the Option,
the Committee may require as a condition of delivery that the Optionee remit an
amount sufficient to satisfy all federal, state and other governmental
withholding tax requirements related thereto. The Company may, as a condition of
the exercise of the Option, deduct from any salary or other payments due to the
Optionee, an amount sufficient to satisfy all federal, state and other
governmental withholding tax requirements related thereto or to the delivery of
any Shares under the Plan.

(b) With the consent of the Committee in its sole discretion, (i) the Optionee
may satisfy all or part of any withholding requirements by delivery of
unrestricted Shares owned by the Optionee for at least one year (or such other
period as the Committee may determine) having a Fair Market Value (determined as
of the date of such delivery) equal to all or part of the amount to be withheld;
provided, that the Committee may require the Optionee to furnish an opinion of
counsel or other evidence acceptable to the Committee to the effect that such
delivery would not result in the Optionee incurring any liability under
Section 16 of the Act and does not require any Consent and/or (ii) the Optionee
may direct that Shares to be issued pursuant to the exercise of the Option be
used to satisfy any withholding obligation; provided, that for purposes of
satisfying any such obligation the value of a Share shall be equal to the
Spread.

17. Construction. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
The use of the singular or plural herein shall not be restrictive as to number
and shall be interpreted in all cases as the context shall require. The use of
the feminine, masculine or neuter pronoun shall not be restrictive as to gender
and shall be interpreted in all cases as the context may require.

18. Time Periods, Etc. Any action required to be taken under this Agreement
within a certain number of days shall be taken within that number of calendar
days; provided, however, that if the last day for taking such action falls on a
weekend or a holiday, the period during such action may be taken shall be
automatically extended to the next business day. If the day for taking any
action, or on which any action may be taken, under this Agreement falls on a
weekend or a holiday, such action may be taken on the next business day.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and any applicable federal
law.

20. Notices. Except as otherwise expressly provided herein, all notices
hereunder shall be in writing and delivered or mailed by registered or certified
mail, return receipt requested, or by private, overnight delivery services (such
as Federal Express) as follows:

If to the Company:

New Horizons Worldwide, Inc.

1900 S. State College Blvd.

Suite 650

Anaheim, California 92806

Attention: Chief Financial Officer

If to the Optionee:

Last address set forth on the records

of the Company or its Affiliates

or at such other address as either party may hereafter designate by giving
notice to the other party as set forth above.

21. Further Assurances. From time to time after the exercise of an Option,
either party, upon request of the other and without further consideration, shall
execute and deliver to the requesting party any document or instrument, and
shall take any other action as may be reasonably requested, to give effect to
the exercise of the Option and the terms of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Optionee has hereunto set his
hand, all as of the day and year first above written.

NEW HORIZONS WORLDWIDE, INC.

(the “Company”)

By:

(the “Optionee”)

